Case 2:21-cv-00678-JS-AYS Document 120-4 Filed 07/12/21 Page 1 of 1 PagelD #: 1522

The Supreme Court of South Carolina

Certificate of Good Standing

I, Daniel E. Shearouse, Clerk of the Supreme Court of South
Carolina, do hereby certify that Blake Garrett Abbott was duly sworn and
admitted as an attorney in this state on April 20, 2020, and is currently a regular

member of the South Carolina Bar in good standing.

DANIEL E. SHEAROUSE, CLERK

py Mbt. CMG.

DEPUTY CLERK FOR B&R ADMISSIONS

Columbia, South Carolina

June 22, 2021
